                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ELLEN EWING,                         :
                                     :
                  Plaintiff,         :
                                     :
                         v.          :     Civil Action No. 20-3170
                                     :
CITY OF PHILADELPHIA, et al.,        :
                                     :
                  Defendants.        :


                                    ORDER


      AND NOW, this _____ day of ___________, 2020, upon consideration of

Defendants City of Philadelphia, Kathryn Ott Lovell and Marissa Washington’s

Second Motion to Dismiss, and any response thereto, it is hereby ORDERED that

the Motion is GRANTED. All claims against Defendants City of Philadelphia,

Kathryn Ott Lovell and Marissa Washington are dismissed.




                                     BY THE COURT:



                                     _________________________
                                     JOEL H. SLOMSKY, J.
                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ELLEN EWING,                           :
                                       :
                   Plaintiff,          :
                                       :
                          v.           :      Civil Action No. 20-3170
                                       :
CITY OF PHILADELPHIA, et al.,          :
                                       :
                   Defendants.         :



   DEFENDANTS CITY OF PHILADELPHIA, KATHRYN OTT LOVELL AND
      MARISSA WASHINGTON’S SECOND MOTION TO DISMISS FOR
                   FAILURE TO STATE A CLAIM


      Defendants City of Philadelphia, Kathryn Ott Lovell and Marissa

Washington file this second motion to dismiss for failure to state a claim under Fed.

R. Civ. Pro. 12(b)(6), seeking that the claims against them be dismissed on the

grounds more fully described in the supporting memorandum of law.


                                                     Respectfully Submitted,

                                                     CITY OF PHILADELPHIA
                                                     LAW DEPARTMENT

Date: November 2, 2020                         BY:    s/ Christopher H. Rider
                                                     Christopher H. Rider
                                                     Divisional Deputy City Solicitor
                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ELLEN EWING,                             :
                                         :
                    Plaintiff,           :
                                         :
                           v.            :       Civil Action No. 20-3170
                                         :
CITY OF PHILADELPHIA, et al.,            :
                                         :
                    Defendants.          :



  DEFENDANTS CITY OF PHILADELPHIA, KATHRYN OTT LOVELL AND
MARISSA WASHINGTON’S MEMORANDUM OF LAW IN SUPPORT OF THEIR
                 SECOND MOTION TO DISMISS


      Defendants City of Philadelphia, Kathryn Ott Lovell and Marissa

Washington submit this memorandum of law in support of their second motion to

dismiss for failure to state a claim under Fed. R. Civ. P. 12(b)(6), and seek dismissal

of Plaintiff’s claims because: (1) Plaintiff has failed to allege an underlying

constitutional violation; (2) Plaintiff has failed to provide specific factual allegations

supporting her conclusory assertions that a policy or custom created by the City

Defendants was the moving force behind any such constitutional violation.

Therefore, Plaintiff’s claims fail and this Court should dismiss them.




                                             1
    I.      FACTUAL SUMMARY1

         The City of Philadelphia hired Michael Daniels as a lifeguard in 2000 and

promoted him to a supervisory position in 2018. Am. Compl. ¶¶ 18-19 (ECF No. 6).

Mr. Daniels pled guilty to criminal mischief and unauthorized use of automobiles in

2001, robbery in 2005, extortion, theft, impersonating a public servant, harassment,

and terroristic threats in 2009, and indecent exposure in 2015. Id. ¶¶ 24-30.

         The City of Philadelphia hired Plaintiff Ellen Ewing as a lifeguard in 2018.

Id. ¶ 20. Mr. Daniels supervised Ms. Ewing. Id. ¶¶ 21, 51. During the summer of

2018, Mr. Daniels “cornered Plaintiff in the break room” of the pool and “would not

let her leave,” and “sexually assaulted”2 Plaintiff on several occasions between July

16, and August 10, 2020. Id. ¶ 52.

         Defendant Kathryn Ott Lovell has been the Commissioner of the

Philadelphia Parks and Recreation Department (PPR) since 2016. Id. ¶ 32; Compl.

¶ 85 (ECF No. 1). Defendant Marissa Washington has been the Deputy

Commissioner of Administration for PPR since 2008. Am. Compl. ¶ 37; Compl. ¶ 89

(ECF No. 1). According to Plaintiff, both Commissioner Ott Lovell and Deputy

Commissioner Washington are responsible for various policies/customs allowing

individuals with criminal histories to work at Philadelphia public pools. Am.

Compl. ¶¶ 45-49.



1For the purposes of this Motion to Dismiss, Defendants accept the facts as pled by
Plaintiff as true.

2Plaintiff does not detail how Mr. Daniels sexually assaulted her. See generally
Am. Compl.

                                            2
      II.      STANDARD OF REVIEW

            To survive a motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In deciding a motion to dismiss, a court

must determine whether the complaint “pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Id. “Where a

complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it

stops short of the line between possibility and plausibility of entitlement to relief.”

Id.

            “The tenet that a court must accept as true all of the allegations contained in

a complaint is inapplicable to legal conclusions.” Id. at 678. “Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Id. Further, “only a complaint that states a plausible claim for relief

survives a motion to dismiss.” Id. at 679.




                                                3
   III.     ARGUMENT

            A. PLAINTIFF’S CLAIM AGAINST DEFENDANTS FAILS BECAUSE
               PLAINTIFF HAS FAILED TO PROVIDE FACTUAL ALLEGATIONS
               OF AN UNDERLYING CONSTITUTIONAL VIOLATION.

         Plaintiff has alleged that the City of Philadelphia, Commissioner Kathryn

Ott Lovell, and Deputy Commissioner Marissa Washington are liable for the actions

of Mr. Daniels. Plaintiff fails, however, to allege that Mr. Daniels violated her

constitutional rights, or provide sufficient factual allegations from which this Court

could conclude such a violation occurred. Accordingly, Plaintiff’s claims against the

City Defendants fail, and this Court should dismiss them.

         To plead a § 1983 claim against a municipality, a plaintiff must plausibly

allege (1) a constitutional violation, and (2) the municipality’s liability for that

violation. Thomas v. City of Philadelphia, 779 Fed. Appx. 99, 101 (3d Cir. 2019).

Individual policymakers may be held liable under the same standard. A.M. ex rel

J.M.K. v. Luzerne County Juvenile Detention Center, 372 F.3d 572, 586 (3d Cir.

2004).

         Here, Plaintiff does not allege that Mr. Daniels violated her constitutional

rights, but instead alleges that he committed the state law torts of false

imprisonment, assault, and battery. See Am. Compl. ¶¶ 63-83. Moreover, Plaintiff

fails to provide factual allegations supporting the manner in which Mr. Daniels

assaulted her. Defendants do not suggest that Plaintiff must provide graphic detail

regarding her injuries in her Complaint, but merely that Plaintiff must provide

sufficient detail from which this Court can conclude that a constitutional violation




                                             4
occurred. Plaintiff’s conclusory statements that Mr. Daniels “sexually assaulted”

her do not meet this minimum standard for pleadings. Therefore, this Court should

dismiss Plaintiff’s claims against the City Defendants.

          B. PLAINTIFF’S CLAIM AGAINST DEFENDANTS FAILS BECAUSE
             PLAINTIFF HAS FAILED TO ALLEGE ANY FACTS SUPPORTING
             HIS CLAIM THAT THE CITY HAD A POLICY OR CUSTOM THAT
             WAS THE MOVING FORCE BEHIND A CONSTITUTIONAL
             VIOLATION.

      Even if Plaintiff were to state a constitutional violation committed by Mr.

Daniels, her municipal liability claims against the City Defendants would fail

because she has failed to allege any specific facts supporting her claim that a

municipal policy or custom was the moving force behind that constitutional

violation. Accordingly, Plaintiff’s claims against the City Defendants fail, and this

Court should dismiss them.

      Municipalities are generally immune from liability under 42 U.S.C. § 1983

except where the municipality’s policy or custom was the moving force behind the

constitutional violation. Watson v. Abington Twp., 478 F.3d 144, 155 (3d Cir. 2007).

For the purposes of evaluating municipal liability, a policy exists “when a

‘decisionmaker possess[ing] final authority to establish municipal policy with

respect to the action issues an official proclamation, policy, or edict[,]’” while a

custom exists when a plaintiff demonstrates that “a given course of conduct,

although not specifically endorsed or authorized by law, is so well-settled and

permanent as virtually to constitute law.” Watson, at 155 (quoting Bielevicz v.

Dubinon, 915 F.2d 845, 850 (3d Cir. 1990)). In either case, “a plaintiff must show




                                            5
that an official who has the power to make policy is responsible for either the

affirmative proclamation of a policy or acquiescence in a well-settled custom.” Id.

      Plaintiffs cannot, however, simply rely on the “’phraseology’ of an alleged

policy or custom if the allegations are unaccompanied by supporting facts.” Round

v. City of Philadelphia, No. 19-3513, 2020 WL 2098089, at *9 (E.D.Pa. May 1, 2020).

Plaintiffs can satisfy this burden by specifically identifying a “policy statement,

ordinance, regulation, or decision officially adopted and promulgated by that

[municipality’s] officers[,]”, or by specifically referencing multiple similar incidents

that form a custom. Id. at *8.

      Here, Plaintiff merely offers a pro forma recitation of municipal liability

requirements without any specific factual support for those requirements, alleging

only that Defendants had a policy or custom of not checking the criminal history of

those seeking jobs, a policy or custom of allowing employees who committed sex

offenses to remain in their positions despite their criminal records, a policy or

custom of not performing thorough background checks, or a policy or custom of

ignoring background checks. Am. Compl. ¶¶ 97-106. Plaintiff offers no factual

support for her assertion that these policies or customs existed beyond the fact that

Mr. Daniels had a criminal record and was able to work at Plaintiff’s work site.

One incident, without additional supporting evidence, does not a policy or custom

make. Accordingly, Plaintiff’s municipal liability claims against the City

Defendants fail, and this Court should dismiss them.




                                            6
   IV.      CONCLUSION

         Defendants City of Philadelphia, Kathryn Ott Lovell and Marissa

Washington respectfully requests that this Honorable Court grant this motion and

dismiss Plaintiff’s claims.

                                                     Respectfully Submitted,

                                                     CITY OF PHILADELPHIA
                                                     LAW DEPARTMENT

Date: November 2, 2020                         BY:     s/ Christopher H. Rider
                                                     Christopher H. Rider
                                                     Divisional Deputy City Solicitor
                                                     Pa. Attorney ID No. 307265
                                                     City of Philadelphia Law Dept.
                                                     1515 Arch St., 16th Fl.
                                                     Philadelphia, PA 19102
                                                     (215) 683-5082
                                                     christopher.rider@phila.gov




                                          7
                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ELLEN EWING,                          :
                                      :
                   Plaintiff,         :
                                      :
                          v.          :      Civil Action No. 20-3170
                                      :
CITY OF PHILADELPHIA, et al.,         :
                                      :
                   Defendants.        :



                           CERTIFICATE OF SERVICE


      I hereby certify that on the date below, the foregoing Motion to Dismiss and

Memorandum of Law has been filed electronically and is available for viewing and

downloading.



                                                    Respectfully Submitted,

                                                    CITY OF PHILADELPHIA
                                                    LAW DEPARTMENT

Date: November 2, 2020                        BY:    s/ Christopher H. Rider
                                                    Christopher H. Rider
                                                    Divisional Deputy City Solicitor
